Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    DETAILED ACTION
1.   The Applicant’s response to the office action filed on February 04, 2022 is acknowledged.
                                              Status of the Application
2. Claims 1-2, 4, 6, 11-12, 14-15, 21-22, 24, 28-30, 32, 36-39 are pending under examination. Claims 3, 5, 7-10, 13, 16-20, 23, 25-27, 31, 33-35 and 40-63 were canceled. The Applicant’s arguments have been fully considered and found persuasive in-part for the reasons that follow.
Response to the Arguments:
3. With reference to the rejection of claims 1, 2, 4, 14, 15, 21, 22, 24 and 28-30 under 35 USC 102(1)(1) as being anticipated by Turchinovich et al., the rejection has been withdrawn, however the Applicant’s arguments were found unpersuasive. With reference to the Applicant’s arguments drawn to 5’ blocking group and no teaching of 2’-fluoro-ribonucleotide, the arguments were found unpersuasive because the Examiner cited portions teach template switch oligonucleotide includes one or more ribonucleotides at 3’-termius of the TSO as opposed to the arguments drawn to 5’ blocking group, the Examiner cited portions also teach the TSO sequence structure (page 31, line 26-32, page 32, line 1-25), indicating  5’-Xp-Y-Q-Z-Ar-3’ , wherein a chemical group (fluoro residue A) is attached to ribonucleotide (Z), wherein ribonucleotide includes fluoro residue thus the 2’-fluoro ribonucleotides is within the scope of the teachings of Turchinovich et al., Further with reference to Applicant’s arguments drawn to fluorine, the arguments were found unpersuasive because the cited portions of Turchinovich teach fluoro residue not fluorine as asserted by the Applicants. Although Turchinovich teach fluoro residue and 3’ ribonucleotides, did not explicitly teach 2’-fluoro-ribonucleotides. Thus the rejection has been withdrawn. However, as discussed below, it would have been obvious to modify the method to incorporate 2’-fluro-ribonucleotides at 3’ terminus of a TSO.
4. With reference to the rejection of claims 1-2, 4, 6, 11-12, 14-15, 21-22, 24, 28-30, 32, 36-39 under 35 USC 103 as being obvious over Turchinovich in view of Chenchik et al., the Applicant’s arguments were fully considered and found unpersuasive. As discussed above Turchinovich teach TSO includes one or more ribonucleotides and the structure of TSO comprises ribonucleotide at 3’ terminus of TSO and attaching fluoro residue to a ribonucleotide of TSO at 3’ terminus. With reference to the arguments drawn to Chenchik discloses only teach 3’-fluoro-riboguanine but not 2’ fluoro-riboguanine the arguments were found unpersuasive because the Examiner cited portions teach riboguanine at 3’ terminus of the TSO and modification of the 3’-terminal G at the 3’-OH of ribose residue reduce the background in subsequent PCR and any modification of the structure of TSO would increase the efficiency of the PCR (col. 8, line 7-58) and table 1 discloses sequences comprising of fluoro-riboguanines at 3’ terminus. Thus as discussed in the rejection it would be obvious to one of the ordinary person skilled in the art to use 2’-fluoro-ribonucleotide to improve the efficiency of cDNA synthesis and the rejection has been maintained and restated as below.

Claim Rejections - 35 USC § 103-maintained
5.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
        Claims 1-2, 4, 6, 11-15, 21-22, 24, 28-30, 32 and 36-39 are rejected under 35
U.S.C. 103 as being unpatentable over Turchinovich et al. (WO2015/173402) in view of
Chenchik et al. (US 5,962,272).
Turchinovich et al. teach a method of claim 1, for generating a complementary DNA
(cDNA) strand with a 3’ adapter region, the method comprising:
combining an RNA template with a cDNA synthesis primer, a template switching
oligonucleotide (TSO), and a reverse transcriptase under cDNA synthesis conditions,
wherein the TSO comprises a 5’ adapter region and a 3’ annealing region comprising at
least one 2’-fluoro-ribonucleotide and producing cDNA (see entire document, page 5,
line 21-33, page 6, line 1-17, page 43-44, example 3, page 7, line 11-33, page 19, line
28-32, page 20, line 1-2, page 30, line 24-32, page 31, line 1-32, page 32, line 1-33,
page 33, line 1-33, Fig. 1 indicating TSO comprising three consecutive rG nucleotides
and custom 5’-adaptor sequence) wherein: the cDNA synthesis primer anneals to the RNA template and the reverse transcriptase generates an RNA-cDNA intermediate from the annealed cDNA synthesis primer, wherein the cDNA strand of the RNA-cDNA intermediate comprises a 3’ overhang (see entire document, page 5, line 21-33, page 6, line 1-17,, page 43-44, example 3, page 33, line 24-33, page 7, line 11-33, page 20, line 3-5, page 30, line 24-32, page 31, line 1-30); and
(ii) the 3’ annealing region of the TSO anneals to the 3’ overhang of the RNA-cDNA intermediate and the reverse transcriptase extends the 3' end of the cDNA strand
of the RNA-cDNA intermediate using the annealed TSO as a template; incubating the
cDNA synthesis reaction under conditions that allow the 3’ annealing region of the TSO
to anneal to the 3’ overhangs of the cDNAs and that allow extension of the 3' end of the cDNAs using the annealed TSO as a template, thereby generating a cDNA strand
comprising a 3’adapter region (see entire document, page 5, line 21-33, page 6, line 1-
17, page 43-44, example 3, page 31, line 1-32, page 32, line 1-33, page 33, line 1-33).
With reference to claims 2, 4, Turchinovich et al. teach that the 3’ annealing region comprises three ribonucleotide residues (see entire document, page 31, line 3-
30, page 5, line 21-33, page 6, line 1-17, indicating more than 2 ribonucleotides).
With reference to claim 14-15, Turchinovich et al. teach comprising amplifying
the cDNA strand comprising the 3’ adapter region and wherein the 5’adapter region of
the TSO further comprises one or more of: a barcode sequence, a unique molecule
identifier (UMI), an amplification primer sequence, a sequencing primer sequence, a
capture primer sequence, a sequence-specific nuclease cleavage site, a modified
nucleotide a biotinylated nucleotide, and a 5’ modification (see entire document, page 5,
line 21-33, page 6, line 1-17, page 43-44, example 3, page 31, line 1-32, page 32, line
1-33, page 33, line 1-33, page 7, line 11-33, page 8, line 1-3).
     With reference to claims 21-22, 24, 28, Turchinovich et al. teach that the RNA
template is selected from the group consisting of: mRNA, non-coding RNA, miRNA,
siRNA, piRNA, IncRNA, and ribosomal RNA or the RNA template is an mRNA and
wherein the mRNA template has a poly-A tail at the 3’-end, and wherein the cDNA
synthesis primer comprises a 3’ poly-T sequence complementary to the poly-A tail and
the cDNA synthesis primer and the reverse transcriptase are combined with the RNA
template under cDNA synthesis conditions to form a pre-extension mixture to generate
the RNA-cDNA intermediate prior to combining with the TSO (see entire document page 5, line 21-33, page 6, line 1-33, page 7, line 1-10, page 43-44, example 3, page 11, line
20-33, page 12, line 1-16).
With reference to claims 29-30, Turchinovich et al. teach wherein the pre-extension mixture is incubated from 10 minutes to 4 hours prior to combining with the TSO, or incubated from 30 minutes to 2 hours prior to combining with the TSO (see entire document, page 43-44, example 3, page 5, line 21-33, page 6, line 1-33, page 7,
line 1-33, page 20, line 3-5, page 30, line 24-32, page 31, line 1-30).
     However, with reference to claims 6, 11-13, 32 and 36-39, Turchinovich et al. 
did not teach TSO comprising at least one or more 2’-fluoro-guanines.
With reference to claims 6, 11-13, 32 and 36-39, Chenchik et al. teach cDNA
synthesis using capSwitch oligos (template switch oligos) comprising multiple
ribonucleotides wherein the ribonucleotides comprise 2’-fluoro-riboguanines (see entire
document, at least col. 8, line 7-58, table 1, SEQ ID No: 94-95, claims 20-25).
It would have been a prima facie obvious to one of the ordinary person skilled in the
art before the effective filing date of the invention to modify the method as taught by
Turchinovich et al. with TSO comprising fluoro guanines as taught by Chenchik et al. to
improve the efficiency of full length cDNA synthesis and reducing background signal.
The ordinary person skilled in the art would have motivated to combine the method of
Turchinovich et al. with the fluoro guanine modification of TSO as taught by Chenchik et
al. and have a reasonable expectation of success that the combination would improve
the efficiency of full-length cDNA synthesis and reduce background amplification (see
entire document, at least col. 8, line 7-58) and such a modification of the method is
considered obvious over the cited prior art.
                                                    Conclusion
           No claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637